Citation Nr: 1639791	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before a Decision Review Officer at a February 2014 hearing, and before the undersigned Veterans Law Judge at a July 2014 hearing.  Transcripts of those two hearings are of record.

In March and December 2015, the Board remanded the issues for further development. 

Additional evidence has been associated with the claims file since the last RO adjudication in March 2016.  However, this evidence is either duplicative of the evidence already of record, or it is not pertinent to the question of the etiology of the Veteran's right and left knee disabilities. Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.


FINDINGS OF FACT

1.  The Veteran does not have a left knee disability that was incurred during, or caused by, his active military service.

2.  The Veteran does not have a right knee disability that was incurred during, or caused by, his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   A VA letter issued in March 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records, VA and private medical treatment records and VA examination reports were obtained and associated with the claims file.  As noted above, this claim was previously remanded by the Board in March and December 2015.  In March 2015, the claim was remanded in order to obtain a VA examination.  A VA examination was conducted in June 2015.  In December 2015, the Board remanded the claim to obtain a supplemental medical opinion.  Further medical opinion was obtained in January 2016.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran contends that he has bilateral knee disabilities that are related to his active service.  He believes that the knee disabilities are the result of training performed in the jungles of Panama and the deserts of Egypt, and as a result of a fall he sustained during ski training in Japan.  See, e.g., July 2014 Board hearing transcript.  The Veteran reports that the disabilities are manifested by pain and reduced motion, and that his symptoms have been present since his active service.

He has submitted materials to support his contention that he underwent training in Panama, Egypt, and Japan.  A certificate for the award of the Amy Achievement Medal documents that the Veteran was deployed to Japan.  Another certificate for the award of The Army Achievement Medal documents that the Veteran was deployed to Egypt.  A Certificate of Achievement documents that the Veteran completed jungle warfare training in Panama.  The Veteran testified at the July 2014 Board hearing that he saw a field medic at the time of the skiing injury in Japan and did not report to a clinic.  He further testified that he did not have insurance and therefore could not seek treatment for his knee symptoms until 2000 or 2004.  The evidence of record shows that the Veteran has a current disability of degenerative joint disease of the bilateral knees.    

The Veteran's service treatment records are absent for any complaints of or treatment for knee conditions.  The records include a Report of Medical Examination for separation dated in November 1987 that reflects that all evaluations, including an evaluation of the lower extremities, were normal.  Nevertheless, the Veteran has presented competent testimony that he experienced knee pain in service following jungle training in Panama and desert training in Egypt.  The record shows that the Veteran did complete training in Panama and Egypt.  The Veteran has also presented competent testimony of a knee injury while completing ski training in Japan.  Furthermore, he has submitted a statement from a service member, J. R. M., with whom he served at the time of the reported ski injury.  The fellow service member indicates that he was the Veteran's roommate from November 1986 through the Veteran's separation from service, and that he remembered the Veteran falling during ski training.  In light of the above, the Board finds the Veteran credible in his reports of experiencing knee symptoms following jungle training in Panama, desert training in Egypt, and ski training in Japan.  Thus, the evidence establishes that the Veteran experienced knee symptoms in service even though there is no contemporaneous record of such symptoms.  See 38 U.S.C.A. § 1154(b).  Thus, the in-service injury requirement for service connection is met. 

The pertinent question is whether the Veteran has current chronic left and right knee disabilities that are related to service.  Post-service treatment records do not reference knee problems until many years following service discharge.  The evidence of record shows that the Veteran did not complain of knee problems until 2008 and was not diagnosed as having arthritis of both knees until 2011.  The gap of many years between service and treatment for knee problems may be a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, as noted above, the Veteran explained that he did not seek treatment for his knees for many years because he did not have insurance.  Thus, the gap is more so a lack of evidence rather than negative evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompases negative evidence which tends to disprove the existence of an alleged fact).

The Veteran was provided a VA knee and lower leg conditions examination in June 2015.  The examiner reviewed the record, interviewed the Veteran, and examined him.  The examiner acknowledged the Veteran's report of falling during ski training in Japan during his active service and the Veteran's report of having no significant knee injuries following active service.  The examiner further noted that the service treatment records are silent for any knee complaints or injuries and that the earliest evidence of record showing any knee condition is dated in 2008.  The examiner opined that it is less likely than not that the Veteran's current knee disabilities were incurred in or caused by the claimed in-service injury, event or illness.  As a rationale for the opinion, the examiner explained, "The Veteran does not provide a reasonable and credible account of bilateral knee injury which did not limit his remaining military service.  The available service treatment records are silent for any knee condition whatsoever.  There is no record of any diagnosis or chronic or recurrent knee symptoms within one year of separation from active duty.  The available evidence describes knee or leg complaints beginning in 2008 with degenerative changes of both knees documented more than 20 years after separation from active duty."  

The Board found the June 2015 VA examiner's opinion to be inadequate for decision making purposes as the examiner based the negative nexus opinion on the lack of in-service complaints and lack of treatment for many years following service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In December 2015, the Board requested another medical opinion from the June 2015 VA examiner.

Pursuant to the Board's request, a January 2016 opinion was received from the same examiner who provided the June 2015 opinion.  The examiner indicated that the claims file had been reviewed.  The examiner gave the opinion that the Veteran's claimed right and left knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In providing a rationale, the examiner acknowledged that the Veteran suffered non-specific injuries to his knees during active military service.  The examiner stated that at the June 2015 examination, the Veteran provided a reasonable and credible account of bilateral knee injuries which did not limit his remaining military service.  The available service treatment records are silent for any chronic knee condition whatsoever.  The examiner noted that there is no record of any diagnosis of chronic or recurrent knee symptoms within one year of separation from active duty.  The available evidence describes knee complaints beginning in 2008 with degenerative changes of both knees documented more than 20 years after separation from active duty.  The examiner indicated that following active service, the Veteran worked in various occupations including working as a residential and commercial painter.  The examiner noted that studies show that with certain occupations, particularly those involving repetitive knee bending as is the case with residential or commercial painting, the occupational activity can lead to an increased risk for knee osteoarthritis.  The examiner felt that the Veteran's civilian employment can account for the osteoarthritic disease of his knees.  The examiner explained that while the Veteran described injuries to his knees during active military service, there was no evidence presented or testimony of any chronic or disabling conditions during or within a period following military service that could reasonably account for the Veteran's current knee conditions.   

For this claim, competent medical opinion evidence is necessary to answer the complex medical question of whether the Veteran's left and right knee disabilities had an onset during, or are otherwise related to, his military service.  The VA examiner in this case provided opinions that did not link the Veteran's knee disabilities to his service.  As noted above, the VA examiner, in the January 2016 examination report, attributed the left and right knee disabilities to repetitive knee bending during his post-service occupation as a residential and commercial painter.  The opinion provided in January 2016 is persuasive as it supports the records and was made after a review of all the evidence in the claims file.  There is no similarly comprehensive medical opinion of record that links the Veteran's current disability of either knee to military service.

The Board has considered the Veteran's opinion on the matters but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of his current knee disabilities.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.).  In this case, the VA examiner considered whether the Veteran's current disability of the knees is related to service.  Instead, after reviewing the evidence in the claims file, the examiner did not endorse the theory. The examiner expressly considered the veteran's reports of knee injuries during service but determined that the current knee disabilities were not related to the in-service injuries.  Thus, consideration of the Veteran's statements and testimony still did not lead him to attribute the current knee problems to service. Thus, the Board does not accord any evidentiary weight to the Veteran's opinion on the matter.

In view of this evidence, the Board finds that he Veteran does not have a disability of either knee that was incurred during, or caused by, his active military service. The competent and probative medical opinion evidence weighs against the claim. Thus, service connection for left and right knee disabilities is not warranted on a direct incurrence basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of either knee manifested to a compensable degree within one year of the Veteran's separation from military service.  Degenerative changes of both knees were first seen by x-ray evidence in 2011, which occurred many years after service.  Thus, the evidence does not suggest that the Veteran had arthritis in either knee to a compensable degree one year after separation from service.  Thus, service connection is not warranted for arthritis of the either knee on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claims of service connection for left and right knee disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


